Title: To James Madison from Stephen Cathalan, Jr., 28 March 1804 (Abstract)
From: Cathalan, Stephen
To: Madison, James


28 March 1804, Marseilles. Received a duplicate of JM’s 9 Apr. 1803 letter and his 1 Oct. 1803 circular with a copy of the laws passed at the last session of Congress together with comptroller Gabriel Duvall’s remarks. Also received a 12 Dec. 1803 letter from Duvall “with one new Register and the reference to the Secret Marks which I Carefully Keep by myself for the Verification of those that the American Merchant Vessels are now bearer of, according to the Act Concerning the Registering of Ships of the United States.” Encloses a dispatch from George Davis at Tunis “and an abstract of the agreeable intelligence the Danish Consul in this place has received, Viá Genoa and given to me of the gallant and bold” burning of the Philadelphia in Tripoli harbor. As the ship for Bordeaux is on the point of departure, he cannot now remit his report on U.S. vessels entered and cleared in the ports of his district with the account of U.S. seamen in distress whom he has supplied. “Cathcart, now in Leghorn, had desired from me about a month ago, if two Bombards with all the Necessary Ammunitions and some Men fit for that Service Could be procured at Toulon; as the Exportation of any Naval Stores, Ammunitions & Ca. is forbidden by the Laws of France, even in Small quantities and only granted for the Repairs of Foreign Merchant Vessels in the ports of France on the Demand by Writing of their respective Agents, to the Navy office of This Country, I Sent to our Minister Pleny. at Paris Robt. R. Livingston Esqr. a Copy of the Letter of Consul Cathcart on the 13th. ulto. in order he might obtain from the French Ministry the permission necessary.” Has had no answer yet, so he fears “That it Can’t be obtained, in this Circumstance of War with England and That France being in peace with Tripoly They Would not Allow Such an Armament be Purchased and fitted out in her ports against Tripoly.” “However, Mr. Cathcart by his Letter of The 9th. inst. insists if this may be effected without the interference of This Government which is impossible, and I believe it will be executed at naples or Leghorn.”
 

   
   RC and enclosure (DNA: RG 59, CD, Marseilles, vol. 2). RC 3 pp.; docketed by Wagner as received 5 June; filed with Cathalan to JM, 24 May 1804. For enclosure, see n. 5.



   
   Circular Letter to American Consuls and Commercial Agents, 9 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:491–93).



   
   Circular Letter to Consuls and Commercial Agents, 1 Oct. 1803 (ibid., 5:479 and n. 1).



   
   Cathalan no doubt referred to “An Act in addition to the act, intituled ‘An act concerning the registering and recording of ships and vessels of the United States,’ and to the act, intituled ‘An act to regulate the collection of duties on imports and tonnage’” (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:209–10).



   
   The enclosure was probably Davis to JM, 18 Feb. 1804.



   
   The enclosure (1 p.; docketed by Wagner; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:421–22) is an extract from a 29 Feb. 1804 letter from Nicolai C. Nissen describing the burning of the Philadelphia and the reaction of the pasha.



   
   For the correspondence between Cathalan and Cathcart regarding the gunboats, see Cathcart to JM, 6 Mar. 1804, n. 1.


